Citation Nr: 0200286	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  99-19 973A	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals of 
October 9, 1985, denying entitlement to service connection 
for a nervous disorder, should be reversed or revised on the 
basis of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The moving party served on active duty from December 1970 to 
February 1972.

By a decision of October 9, 1985, the Board of Veterans' 
Appeals (Board) denied entitlement of the moving party to 
service connection for a nervous disorder.  

For purposes of identifying by what means this matter is now 
before the Board, it is noted that a claim to reopen for 
service connection for a nervous disorder was denied by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in November 1985, for which no 
appeal was initiated, and that another claim to reopen for 
such disorder was denied by the RO in September 1994, with 
such action ultimately being affirmed by the Board in a 
decision entered in December 1999.  Prior to entry of the 
Board's decision in December 1999, the moving party's 
attorney in August 1999 sought a 30-day extension for the 
submission of additional pleading and argument to the Board, 
and such request was granted, with extension of the time 
limit through September 29, 1999.  No additional pleading or 
argument was received by the Board through September 29, 
1999, although on September 28, 1999, there was received from 
the attorney a request for an additional 30-day extension 
through October 29, 1999.  Such request was denied by a 
Member of the Board, other than the undersigned, in late 
September 1999.  Notwithstanding the foregoing, there was 
received by the Board on October 19, 1999, correspondence 
from the moving party's attorney setting forth an objection 
to the denial of an extension of time for filing of written 
argument, as well as a 37-page brief outlining various 
arguments.  

Within the lengthy brief submitted in October 1999 were 
allegations, a portion of which were construed by Board 
personnel, other than the undersigned, as representative of a 
motion alleging the existence of clear and unmistakable error 
(CUE) in the Board's decision of October 9, 1985.  The Board 
acknowledged its receipt of the moving party's CUE motion in 
letters to him and his attorney, dated in January 2000.  
Through such correspondence, the moving party was advised of 
his right to submit written argument to the Board within a 
30-day period.  Received in February 2000 by the Board was 
additional correspondence from the moving party's attorney, 
as well as a copy of the October 1999 brief in its entirety.  
By further letter, dated in May 2000, the attorney requested 
a copy of the claims folder, and such was furnished to him 
later in same month.  The Board further corresponded with the 
moving party's attorney in March 2001, advising him that only 
the Board's decision of October 9, 1985, was subject to CUE 
review pursuant to his October 1999 motion, and that a 
separate CUE motion would be required if he desired review of 
the Board's decision of December 16, 1999, as to whether new 
and material evidence had been presented to reopen a claim 
for service connection for a psychiatric disorder.


FINDINGS OF FACT

1.  In June 1984, the moving party filed an original claim in 
which he sought entitlement to VA compensation for the 
following:  

Head shakes at times-uncontrollable, withdrawal, 
can't hold a job.  No friends.

2.  Following actions by the RO to develop such claim, 
including the retrieval of service medical and other records 
and the performance of a VA medical examination, entitlement 
of the moving party to service connection for a nervous 
condition, inclusive of a schizoid personality and a 
dysthymic disorder, was denied by the RO in a rating decision 
of October 1984.  

3.  Following notice to the moving party specifically setting 
forth the denial of his claim of entitlement to service 
connection for a psychosis and neurosis, a notice of 
disagreement was submitted to the RO later in October 1984, 
and a statement of the case was furnished to him in November 
1984.  His appeal was perfected by the submission of a VA 
Form 1-9, Appeal to the Board of Veterans' Appeals, in 
January 1985.  

4.  By its decision of October 9, 1985, the Board denied 
entitlement of the moving party to service connection for a 
nervous disorder; that decision would have been appealable to 
the United States Court of Appeals for Veterans Claims 
(Court) under Chapter 72 of Title 38, United States Code, if 
such provision had been in effect at the time of such 
decision; grave procedural error in the Board's decision of 
October 9, 1985, is not shown.

5.  The Board, in its decision of October 9, 1985, denying 
entitlement to service connection for a nervous disorder, did 
not fail to adjudicate a claim for service connection for a 
dysthymic disorder, to consider and apply correctly the 
presumption of soundness, or to ensure compliance with the 
due process requirements outlined in 38 U.S.C.A. § 3003 (West 
1982) and 38 C.F.R. § 3.103(c)(2) (1985).

6.  The Board's decision of October 9, 1985, denying 
entitlement to service connection for a nervous disorder, was 
consistent with the evidence then of record and in accord 
with legal authority then in effect.


CONCLUSION OF LAW

The Board's decision entered on October 9, 1985, denying 
entitlement to service connection for a nervous disorder, is 
final in the absence of a CUE of fact or law therein.  38 
U.S.C.A. §§ 7103(a), 7104(a), 7111 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404, 20.1402(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a decision, dated October 9, 1985, the Board denied 
entitlement of the moving party to service connection for a 
nervous disorder.  Therein, the Board entered the

following findings of fact:

1.  The veteran is clearly and unmistakably shown 
to have had a psychiatric disorder prior to 
service.

2.  The preservice psychiatric disability did not 
increase in severity during service.

Those findings of fact culminated in entry of the following 
conclusions of law:

1.  The veteran's psychiatric disorder clearly 
and unmistakably existed prior to service; 
therefore, the presumption of soundness on entry 
into service is rebutted.  (38 U.S.C. 311, 337)

2.  The preservice psychiatric disorder was not 
aggravated in service.  (38 U.S.C. 310, 353; 38 
C.F.R. 3.102, 3.306(b))

A claim of CUE is a collateral attack on a prior final RO or 
Board decision.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999), citing Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).  As set forth in 38 C.F.R. §§ 20.1400, 20.1401(a), a 
final Board decision is a condition precedent to review for 
CUE under 38 U.S.C.A. § 7111.  A final decision is defined by 
regulation as one which was appealable under Chapter 72 of 
Title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401(a).  Here, the Board's 
decision of October 9, 1985 would have been appealable under 
Chapter 72 of Title 38 to the Court had such provision been 
in effect at the time of entry of such decision.

By operation of 38 U.S.C.A. §§ 7103(a) and 7104(a), decisions 
of the Board are final.  Finality, however, may be vitiated 
in cases of grave procedural error.  Hayre at 1334 (where 
there is a breach of the duty to assist in which VA fails to 
obtain pertinent service medical records specifically 
requested by the claimant and fails to provide the claimant 
with notice explaining the deficiency, the claim does not 
become final for purposes of appeal); see Tabalazon v. Brown, 
8 Vet. App. 359, 361 (1995).  The Court has declined to 
extend the holding in Hayre to decisions of the Board where 
there is a duty-to-assist violation in failing to obtain 
relevant Social Security Administration records.  Tetro v. 
West, 13 Vet. App. 404 (2000); see also Simmons v. West, 14 
Vet. App. 84 (2000) (the tolling-of-finality doctrine was not 
extended to a "garden variety" breach of the VA's duty-to-
assist obligation).  

In the case now before the Board, a challenge with respect to 
the finality of the Board's decision of October 9, 1985, is 
offered by or on behalf of the moving party, but not in terms 
of questioning the Board's jurisdiction to review the CUE 
motion presented in this matter.  Several bases for such a 
challenge are advanced, none of which entails a claimed 
failure by VA to obtain service medical records or to notify 
the moving party of its inability to obtain those records.  
As the alleged errors, even if proven, do not rise to the 
level of a grave procedural error under Hayre and its 
progeny, finality of the Board's October 1985 decision 
remains, for purposes of establishing current jurisdiction of 
the Board, pursuant to 38 U.S.C.A. § 7111 and 38 C.F.R. 
§§ 20.1400, 20.1401, for review of the CUE motion of October 
1999.  Further the arguments raised as to the existence of 
grave procedural error are addressed in the Analysis section 
that follows.

A decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a).  If evidence establishes the 
error, the prior decision shall be reversed or revised.  Id.  
To warrant revision or reversal of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  
38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  Id.  Such regulations implementing § 7111 
were promulgated on the basis of congressional intent that VA 
adopt the Court's interpretation of that term.  See Board of 
Veterans' Appeals: Rules of Practice--Revision of Decisions 
on Grounds of Clear and Unmistakable Error, 64 Fed. Reg. 2134 
(1999) (codified at 38 C.F.R. § Part 20).  To that extent, 
the holdings of the Court as they pertain to matters 
involving CUE are for consideration. 

It is noted that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Gober, 234 F.3d. 682, 698-99 (Fed. Cir. 2000), 
validated with one exception (Rule 1404(b), codified at 38 
C.F.R. § 20.1404(b) as to the specific allegations 
requirement) the aforementioned Rules of Practice 
implementing 38 U.S.C.A. § 7111.  In response, VA amended 38 
C.F.R. § 20.1404 and 20.1409, effective from July 10, 2001, 
to provide that, when a CUE motion fails to provide specific 
allegations, the Board will dismiss the motion without 
prejudice to refiling.  66 Fed. Reg. 35902-35903 (Jul. 10, 
2001).

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time, were 
incorrectly applied.  Id.; see also Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  Examples of that which is not CUE 
include a medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, or the failure of 
the Secretary of Veterans Affairs to fulfill his duty-to-
assist obligation.  38 C.F.R. § 20.1404(d).  As well, review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  38 
C.F.R. § 20.1403(b).

It is noted, parenthetically, that a significant change in 
the law was effectuated on November 9, 2000, when the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law was made applicable to all claims filed on 
or after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As this matter 
is one involving a motion alleging CUE in a prior, final 
Board decision, and in light of the exclusions set forth in 
38 C.F.R. § 20.1411 (2001), the VCAA is not found to be 
applicable to this motion, and even if it were, no further 
actions by VA are deemed to be in order for compliance with 
the notice and duty to assist provisions contained in the 
VCAA.

In terms of the legal authority governing the moving party's 
entitlement to service connection for a psychiatric disorder 
as of October 1985, it is noted that service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 310 (West 1982).  A psychosis may 
be presumed to have been incurred in service if manifested to 
a degree of 10 percent or more within the one-year period 
immediately following service discharge.  38 U.S.C.A. §§ 301, 
312, 313 (West 1982).

The moving party through his attorney's brief of October 1999 
attacks the Board's decision of October 9, 1985, on several 
fronts, consisting of a claimed failure by the Board to 
adjudicate a pending claim for service connection for a 
dysthymic disorder, its failure to provide and apply 
correctly the presumption of soundness, and its failure to 
afford due process of law pursuant to 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.103(c)(2).  To the extent that the 
attorney's brief addresses matters unrelated to the question 
of whether the October 1985 decision was the product of CUE 
(that is, the adequacy of the RO's rating decision of October 
1984 in which entitlement to service connection for a nervous 
condition was denied, or the newness and materiality of the 
evidence presented subsequent to October 1985 to reopen a 
claim for service connection for a psychiatric disorder), 
these matters are not herein addressed.  

Factual Background

The record indicates that the moving party initiated a claim 
for VA compensation benefits in June 1984 through the 
submission of a VA Form 21-526, Veteran's Application for 
Compensation or Pension.  Therein, he offered the following 
description of the disability for which he was seeking VA 
compensation:

Head shakes at times-uncontrollable, withdrawal, 
can't hold job.  No friends.

Evidence developed in connection with such claim showed that 
the moving party received psychiatric/psychological treatment 
over a several-month period prior to service entrance, 
beginning in May 1963, due to problems with school adjustment 
and achievement.  Extreme tension to the point of bedwetting 
was noted.  Due to a further worsening of his problems, the 
moving party was transferred to another school, but because 
no improvement resulted from that change, a decision was made 
by his parents to withdraw him from school for the remainder 
of the school year.  No diagnosis of a psychiatric disorder 
is shown in the reports of such treatment compiled prior to 
service.  

At the time of a medical examination at service entrance in 
November 1970, no psychiatric abnormality was shown, although 
the moving party noted a history of nervous trouble of any 
sort.  The attending physician reported that such history 
involved a tic.  No physical profile was assigned.  

Service medical records further show that medical assistance 
was sought in January 1971, at which time it was noted that 
the moving party was very nervous, that he had been on Valium 
at the time he entered service, and that he needed a refill 
thereof.  A referral for mental hygiene evaluation was made 
and the mental hygiene examiner recommended that the moving 
party be temporarily disqualified for training in his Air 
Force specialty for a one-year period due to an immature 
personality.  Prior use of Valium was noted and a change to 
Librium, to be taken three times daily, was ordered.  Refills 
of Librium are shown in August and September 1971, and in 
late September 1971, a social history and intake interview in 
the mental hygiene clinic were undertaken, the results of 
which were not set forth.

The moving party was again seen in October 1971, when it was 
noted that there was chronic depression in a schizoid 
personality and a trial of group treatment was recommended.  
In November 1971, medical assistance was sought for 
complaints of being upset and nervous; meprobamate was 
prescribed.  A notation recorded in a medical record of 
December 1971 indicated that the moving party had been 
terminated from group treatment in the mental hygiene clinic 
due to three unexcused absences; he was seen later in 
December 1971 with a complaint that he was unable to stay 
awake while on duty.

An examination at service exit in February 1972 disclosed no 
evidence of a psychiatric disorder requiring action under the 
provisions of Air Force Manual 35-4.  There was found to be a 
character or behavior disorder, best classified as a schizoid 
personality, chronic, moderate, manifested by chronic 
depression, withdrawal, preoccupation, occupational 
maladjustment, and poor peer relationships.  The foregoing 
was found to be medically disqualifiable for duties under the 
provisions of Air Force Manual 35-99.  At the time of such 
examination, the moving party complained of nervous trouble 
of any sort.

After service, the moving party sought medical assistance in 
April 1973 at a non-VA facility due to complaints of 
forgetfulness, lack of concentration, loneliness, and a 
general feeling of low spirits.  The impressions by the 
examining social worker were of an anxiety neurosis, severe, 
with paranoid features, and of a schizoid personality.  It 
was noted within the report of such treatment that the moving 
party had been treated at such facility at age 12, when a 
diagnosis of an anxiety neurosis was made.

The moving party was afforded VA examinations in July and 
August 1984, when complaints of convulsive head shaking, 
withdrawal, poor memory, employment difficulties, flashbacks, 
and depression were offered.  Psychological evaluation and 
testing culminated in entry of diagnostic impressions of a 
dysthymic disorder and histrionic features.  In the opinion 
of the psychologist, the moving party's depression seemed to 
be related to his current social and financial problems, and 
there were noted to have been adjustment problems since at 
least his adolescent years, with emotional immaturity and 
difficulty in accepting adult responsibility.  Psychiatric 
examination yielded a diagnosis of a dysthymic disorder, very 
mild.

The record also reflects that the moving party was evaluated 
and treated by a private physician in December 1984 and 
January 1985 for involuntary jerking of the head, which, by 
history, had begun at age 19 when in military service.  No 
diagnosis was offered at the time of initial evaluation, with 
the differential diagnosis being habit spasms related to an 
underlying psychiatric disturbance versus atypical Gilles de 
la Tourette's syndrome.  On further evaluation and following 
several telephone consultations, it was the physician's 
opinion in January 1985 that the moving party exhibited loose 
associations and either had a schizoid personality or 
paranoid schizophrenia.  

An RO hearing was conducted in February 1985 before a panel, 
before whom the moving party's mother and brother testified, 
to the effect that the moving party was not observed to have 
had any mental problems, including any head tic, prior to 
service and that significant changes in his behavior were 
noted upon his discharge from service.  The veteran chose not 
to attend such proceeding.  At the conclusion of the hearing, 
the Chairman of the hearing panel requested through the then-
appointed representative that the moving party complete 
authorizations for the release of treatment records and that 
he compile an account of events occurring during his period 
of military service in the Philippines.  Once such actions 
had been completed, consideration of the moving party's 
request for a period of observation and evaluation was then 
to be undertaken.  As well, the hearing Chairman noted on the 
record for the benefit of the moving party that if he wished 
to add anything to the testimony recorded, he was advised to 
commit it to writing and submit it to the RO.

Submitted at the February 1985 hearing were statements from 
prior employers of the moving party, two of whom indicated 
that the moving party had been a responsible, dependable, and 
trusted employee prior to his period of miliary service.  The 
other lay affiant reported, apparently with respect to post-
service employment, that the moving party had required 
increasing rest and had experienced difficulties in coping 
and with comprehension, all of which adversely affected his 
ability to perform his sales position.  

Received by the RO later in February 1985 was a handwritten 
statement from the moving party, wherein he offered an 
account of in-service events, one of which involved the death 
of a fellow serviceman due to spinal meningitis, and the 
other in which he and his girlfriend had witnessed the 
aftermath of a shooting outside a nightclub near Clark Air 
Force Base in the Philippines.

Analysis

Regarding the allegations of grave procedural error, it is 
noted that, pursuant to 38 C.F.R. § 20.1403(b), this claim 
for CUE is governed by the laws and regulations in effect as 
of October 9, 1985, the date on which the Board entered the 
decision under review.  By the same token, the concept of 
grave procedural error, as initially enunciated by the 
Federal Circuit in its 1999 decision in Hayre, supra, was not 
in effect in 1985 and, therefore, the Board in October 1985 
was not obligated to apply such concept.  Any alleged failure 
to do so cannot thus be said to constitute CUE.  The 
undersigned thus proceeds to address each of the allegations 
of error brought forth by the moving party, although each is 
viewed outside of the framework of the concept of grave 
procedural error.  

No merit is seen in the argument specifically set forth by or 
on behalf of the moving party as to the Board's purported 
failure to adjudicate a pending claim for service connection 
for a dysthymic disorder.  While the moving party did not 
specifically claim entitlement to service connection for a 
dysthymic disorder in his June 1984 application, such may be 
reasonably inferred and it is clear from the RO's 
determination entered in October 1984, the direct appeal of 
which led to the Board's decision in October 1985, that both 
the RO and the Board adjudicated such claim.  The issue 
before the Board in October 1985 was styled as that of 
entitlement to service connection for a nervous disorder, and 
encompassed consideration of all psychiatric and 
psychological impairments indicated by the record.  The 
Board's consideration thus reasonably included the claim for 
service connection for a dysthymic disorder.  Moreover, the 
moving party fails to point to any stated language in the 
Board's language indicating specific exclusion of the claim 
for service connection for dysthymia.  Rather, in its 
decision, the Board noted in the Discussion and Evaluation 
section that a number of diagnoses had been offered, 
inclusive of a dysthymic disorder, and although it is evident 
that the moving party disagrees with the Board's judgment, it 
was within the Board's adjudicative authority, based on its 
review of all the evidence and its assessment of probative 
value, to determine, as had the service department, that the 
moving party had a single impairment, that of a character 
disorder involving a schizoid personality, that had pre-
existed service and was likewise manifested in service.  

As to the above, and as a prelude to the discussion of the 
arguments concerning the presumption of soundness, the Board 
notes that 38 C.F.R. § 3.303(c) (1985) provided, in pertinent 
part, the following:

In the field of mental disorders, personality 
disorders which are characterized by 
developmental defects or pathological trends in 
the personality structure manifested by a 
lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other 
psychiatric symptomatology shown to have existed 
prior to service with the same manifestations 
during service, which were the basis of service 
diagnosis will be accepted as showing preservice 
origin.  Congenital or developmental defects, 
refractive error of the eye, personality 
disorders and mental deficiency as such are not 
diseases or injuries within the meaning of 
applicable legislation.  

In the case at hand, there was evidence of an anxiety 
neurosis prior to service, although the Board in its October 
1985 decision reasonably adopted the service department's 
conclusion that there was present only a single entity, that 
of a character or behavior disorder diagnosed as a schizoid 
personality.  As this was a reasonable exercise of rating 
judgment by the Board, there can be no basis for a finding of 
CUE.  Also, had there not been evidence of a pre-service 
anxiety neurosis, the presumption of soundness would not have 
been for consideration, based on the showing of a personality 
disorder.  As the possibility of an acquired psychiatric 
disorder prior to service was raised, the furnishing and 
application of the presumption of soundness were therefore 
necessary.

Error is assigned on the basis of the Board's claimed failure 
to the moving party to furnish in its October 1985 decision 
both the statutory and regulatory versions of the presumption 
of soundness at service entrance.  The governing statute in 
effect in October 1985, 38 U.S.C.A. § 311 (West 1982), 
provided the following:  

For the purposes of section 310 of this title, 
every veteran shall be taken to have been in 
sound condition when examined, accepted, and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or 
where clear and unmistakable evidence 
demonstrates that the injury or disease existed 
before acceptance and enrollment and was not 
aggravated by such service.  

The corresponding regulation, 38 C.F.R. § 3.304(b) (1985), 
was as follows:

The veteran will be considered to have been in 
sound condition when examined, accepted and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious 
and manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only 
such conditions as are recorded in examination 
reports are to be considered as noted.

(1)  History of preservice existence of 
conditions recorded at the time of examination 
does not constitute a notation of such conditions 
but will be considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be based on 
medical judgment alone as distinguished from 
accepted medical principles, or on history alone 
without regard to clinical factors pertinent to 
the basic character, origin and development of 
such injury or disease.  They should be based on 
thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with 
due regard to accepted medical and evidentiary 
principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease.

(2)  History conforming to accepted medical 
principles should be given due consideration, in 
conjunction with basic clinical data, and be 
accorded probative value consistent with accepted 
medical and evidentiary principles in relation to 
other competent evidence.  All material evidence 
relating to incurrence, symptoms and course of 
the injury or disease, including official and 
other records made prior to, during or subsequent 
to service, together with all other lay and 
medical evidence concerning the inception, 
development and manifestations of the particular 
condition will be taken into full account.  

(3)  Signed statements of veterans relating to 
the origin, or incurrence of any disease or 
injury made in service if against his or her own 
interest is no force and effect if other data do 
not establish the fact.  Other evidence will be 
considered as though such statement were not of 
record.

Inasmuch as no nervous disorder was noted at the time of a 
medical examination at service entrance in November 1970, 
there can be no question that the moving party was entitled 
to the presumption that he was in sound condition from a 
mental standpoint at the time he entered onto active duty, as 
set forth by the above-cited law and regulation.  On page 
four of the Board's October 1985 decision, proper citation 
was made to 38 U.S.C.A. § 311 and a factually correct 
synopsis of such law was provided.  Moreover, application of 
the presumption of soundness is shown in the Discussion and 
Evaluation, Findings of Fact, and Conclusions of Law sections 
of the October 1985 decision.  

To the extent that the moving party is arguing that the 
absence of citation to or a synopsis of 38 C.F.R. § 3.304(b) 
is CUE, when the corresponding statute was correctly cited 
and paraphrased, he is in error.  The statute is the 
controlling authority and it was from the statute that the 
regulation was promulgated.  Notice is taken that the first 
paragraph of 3.304(b) (1985) essentially mirrored the statute 
then in effect, with the regulation merely implementing the 
statute by providing a further definitional basis for the 
term, clear and unmistakable error, in the initial paragraph, 
and outlining in succeeding subsections instructions for 
consideration of certain evidence in determining whether the 
presumption had been rebutted.  The moving party's argument 
likewise ignores 38 C.F.R. § 20.1403(a), stating that the 
claimed error must be a rare kind of error that compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  In the absence of any such showing, CUE is not found.

The moving party questions, too, whether the Board properly 
applied the presumption of soundness, the principal inquiry 
being whether the pre-service existence of a nervous disorder 
was shown by clear and unmistakable evidence.  Medical 
records compiled prior to service denoted psychiatric and 
psychological treatment for school adjustment and achievement 
difficulties (for which a diagnosis of an anxiety neurosis 
was later noted to have been offered), while service medical 
records ultimately indicated the presence of but a single 
entity, that of a character/behavior disorder involving a 
chronic and severe schizoid personality, manifested by 
chronic depression and other features.  Also shown by service 
medical records was the moving party's complaint of prior 
nervous trouble at the time of his service entrance 
examination which the examiner indicated entailed a tic, as 
well as a notation in February 1971 regarding the moving 
party's utilization of Valium at the time of his entrance 
onto active duty.  

After service, diagnoses of an anxiety neurosis and schizoid 
personality were offered by a social worker in April 1973; VA 
examinations in July and August 1984 culminated in a 
diagnosis of a dysthymic disorder, and it was the 
psychologist's opinion that the moving party had experienced 
adjustment problems since at least his adolescent years, with 
there being emotional immaturity and difficulty in accepting 
adult responsibility; no diagnosis was offered on a December 
1984 evaluation, with the same examiner in January 1985 
diagnosing a schizoid personality versus paranoid 
schizophrenia; and a private psychiatric examination in 
February 1985 yielded no diagnosis.  In sum, none of the 
medical evidence developed post-service may be interpreted as 
indicating by clinical finding, diagnosis, or opinion that 
the moving party was without a nervous disorder prior to 
service.

Also then of record were statements, wherein pre-service 
employers attested to the moving party's abilities to 
function well in a work setting prior to service entrance, as 
well as testimony from the moving party's mother and brother 
as to the absence of known or observed manifestations of a 
pre-service nervous disorder.  While not representative of 
competent medical evidence as to the existence or non-
existence of a psychiatric impairment prior to service, based 
on the absence of a showing of specialized training or 
experience on the part of the lay affiants, those statements 
are probative as to the layman's observations offered 
therein.  

However, as with all of the evidence presented, the Board in 
October 1985 was obligated to assess the credibility and 
corresponding probative weight of the observations by lay 
affiants.  That lay evidence from former employers and family 
members offered in 1985 was based on recollections from a 
point in time as early as the birth of the moving party, and 
because of the passage of so much time, the reliability of 
such recollections versus evidence recorded contemporaneously 
with certain events may be called into question.  And, in 
this instance, those observations are refuted in part by 
other evidence compiled contemporaneously to the moving 
party's receipt of professional mental health care prior to 
service and during his period of active duty.  Such evidence, 
as was noted previously, indicated the presence of a pre-
service anxiety neurosis, indications of emotional immaturity 
and a character/behavior disorder involving a severe schizoid 
personality while in service, and the moving party's own 
history of a nervous tic prior to service entrance and his 
use of Valium at the time of service entrance.  That contrary 
evidence significantly reduces the probative weight to be 
assigned to the statements from former employers, as well as 
the moving party's mother and brother.  While it cannot be 
said that every shred of evidence on file at the time of 
entry of the October 1985 decision demonstrated the pre-
existence of a nervous disorder of the moving party, it is 
determined that it was the Board's sound exercise of rating 
judgment, based on its assessment of the evidence and its 
probative value, that the presumption of soundness at service 
entrance was found to have been rebutted by most, if not all, 
of the credible evidence then of record.  Consequently, the 
Board's holding in October 1985 that the presumption of 
soundness had been rebutted was in accord with then existing 
facts and governing legal authority and cannot be found to be 
CUE.

The moving party's attorney alleges further error on the part 
of the panel that conducted a personal hearing at the RO in 
February 1985, citing to 38 C.F.R. § 3.103(c)(2).  Such 
provision, as in effect in October 1985, was, in pertinent 
part, as follows:

It is the responsibility of the VA personnel 
conducting the hearing to explain fully the 
issues and to suggest the submission of evidence 
which the claimant may have overlooked and which 
would be of advantage to his position.  

Citation is also made by the moving party's attorney to the 
holding of the Court in Costantino v. West, 12 Vet. App. 517 
(1999), with respect to a hearing officer's duty to suggest 
the submission of evidence which the claimant may have 
overlooked.  That notwithstanding, the moving party concedes 
that the Chairman of the hearing panel advised the moving 
party's representative at the time of the hearing that 
certain, additional documents, which were discussed during 
the hearing, but not contained within the claims folder, were 
needed.  Moreover, such records were in fact obtained 
following the hearing.  But, his attorney argues that nothing 
in the transcript demonstrates that any attempt was made to 
explain what kind of evidence would be necessary to obtain a 
favorable outcome in the claim, that is, a grant of service 
connection for a psychiatric disorder.  As well, it is argued 
that, because the veteran did not attend the hearing, the 
duty under 38 C.F.R. § 3.103(c)(2) was heightened and the 
failure of the hearing panel to act pursuant to the 
regulation violated the due process rights of the moving 
party.  

As to the foregoing, the moving party is in error that the 
hearing panel failed to initiate required actions under 38 
C.F.R. § 3.103(c)(2).  In this regard, it is noted that the 
moving party unfairly expands the obligations of the hearing 
panel under the aforementioned regulation to include the duty 
to advise the moving party of the evidence necessary to 
establish entitlement to service connection for a psychiatric 
disorder.  Such regulation it is pointed out by the 
undersigned required the hearing panel to discuss fully the 
issues and to suggest the submission of evidence that the 
claimant may have overlooked.  The transcript of the February 
1985 hearing indicates that the hearing panel fully complied 
with its obligations under the regulation in question by full 
exploring the issues presented and suggesting that additional 
evidence be submitted.  Contrary to the moving party's 
argument, such regulation did not require a full airing of 
the requirements of a successful claim, nor did it create any 
greater duty on the part of the hearing panel in a situation, 
as here, in which the claimant elected on his own not to 
attend the hearing.  Such arguments are without foundation, 
based on the provisions of 38 C.F.R. § 3.103(c)(2) in effect 
in October 1985, or on the basis of subsequent case law 
interpreting such regulation as then in effect.  No other 
legal authority, effective as of October 9, 1985, is cited as 
a basis for the claimed duties of the hearing panel pursuant 
to 38 C.F.R. § 3.103(c)(2).

The moving party likewise asserts that the Board in October 
1985 breached its duty to inform him, pursuant to 38 U.S.C.A. 
§ 5103(a), that his application for VA compensation was 
incomplete and, specifically, to advise him that VA needed 
evidence proving that his schizoid personality with chronic 
depression was an acquired psychiatric disorder, as opposed 
to a developmental condition.  The statute in question, 38 
U.S.C.A. § 3003(a), was renumbered to 38 U.S.C.A. § 5103(a) 
by P. L. 102-40, § 402(b)(1), effective May 7, 1991, 105 
Stat. 238.  As of October 1985, 38 U.S.C.A. § 3003(a) (West 
1982) read as follows:

If a claimant's application for benefits under 
the laws administered by the Veterans' 
Administration is incomplete, the Administrator 
shall notify the claimant of the evidence 
necessary to complete the application.  If such 
evidence is not received within one year from the 
date of such notification, no benefits may be 
paid or furnished by reason of such application.

The record as constituted on October 9, 1985, did not 
indicate that the moving party's application for VA 
compensation benefits was incomplete, and it is noteworthy 
that the moving party cites no legal authority then in effect 
for the purpose of defining that term or, for that matter, 
the effect of any breach of that statutory provision, 
particularly as it might affect the finality of the Board's 
October 1985 decision.  The Court and Federal Circuit have 
subsequently held that 38 U.S.C.A. § 5103(a) imposes an 
obligation on VA to notify a claimant of what is necessary to 
complete an application where that application references 
other known and existing evidence; however, such provision 
has been held not to place an absolute duty of notification 
on VA under all circumstances, to include that situation in 
which VA could not reasonably have had notice of the 
existence of such evidence.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 9 Vet. App. 398 (1996); 
Franzen v. Brown, 9 Vet. App. 235 (1996).  This line of 
cases, however, post-dates the Board's October 1985 decision, 
which was entered prior to the establishment of the right of 
claimant's to seek judicial review of Board decisions, see 
Veterans Judicial Review Act, Public Law 100-687, 102 Stat. 
4105 (1988), and, even if it such holdings were found to 
apply, the Board is shown to have fully complied with any 
correlating duty.

It is significant that the application filed in June 1984 was 
complete in that the moving party responded to each and every 
inquiry in such document and furnished his signature thereon.  
By such application and through the personal hearing in 1985, 
VA became aware of the existence of post-service medical 
treatment received by the moving party from Doctors Kaufmann 
and Caudle.  At the time of the February 1985 proceeding, the 
Chairman of the hearing panel requested that the moving 
party's representative have the moving party execute 
authorizations for the release of evidence from the above-
noted physicians, and that the moving party compile a 
statement on his own regarding a specific in-service incident 
occurring in the Philippines.  Once such had been 
accomplished, the hearing panel was then to consider the 
request made for a period of observation and evaluation.  
Received later in February 1985 were a handwritten statement 
from the moving party regarding his in-service experiences, 
as well as correspondence from his representative, attached 
to which were medical records prepared by Doctors Kaufmann 
and Caudle.  Based on those developments, there was complete 
compliance by VA with respect to 38 U.S.C.A. § 3003(a) and 38 
C.F.R. § 3.103(c)(2) and, thus, the Board did not err in 
October 1985 in failing to request further actions for 
compliance therewith.  While neither the RO, nor the Board, 
made further reference to the requested period of observation 
and evaluation, a failure to comply with the duty to assist 
cannot be held to be CUE.  38 C.F.R. § 20.1403(d).

In view of the foregoing, it is concluded that, in the 
absence of CUE of fact or law in the Board's decision of 
October 9, 1985, denial of the moving party's motion is in 
order.


ORDER

The motion for reversal or revision of the Board's decision 
of October 9, 1985, denying entitlement to service connection 
for a nervous disorder, is denied




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



